                         UNITED STATES DISTRICT COURT

                        WESTERN DISTRICT OF LOUISIANA

                               LAFAYETTE DIVISION

JACQUELINE A. HOWELL                         CIVIL ACTION NO. 6:18-CV-1083

VERSUS                                       JUDGE JUNEAU

DOLGENCORP, LLC, ET AL.                      MAGISTRATE JUDGE WHITEHURST

                                      JUDGMENT

        This matter was referred to United States Magistrate Judge Carol B.

Whitehurst for report and recommendation.       After an independent review of the

record, and noting the absence of any objections, this Court concludes that the

Magistrate Judge=s report and recommendation is correct and adopts the findings

and conclusions therein as its own.    Accordingly,

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the Motion

for Remand filed by the plaintiff, Rec. Doc. [16] is DENIED.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 3rd day of January,

2019.



                                             ______________________________
                                             MICHAEL J. JUNEAU
                                             UNITED STATES DISTRICT JUDGE
